

115 HR 6708 IH: Preventing Additional Printing of Electronic Records Act of 2018
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6708IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2018Mr. Higgins of Louisiana (for himself, Mr. Jones, Ms. Tenney, Mrs. Wagner, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo limit the printing of the Congressional Record and the House Calendars, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Additional Printing of Electronic Records Act of 2018 or the PAPER Act of 2018. 2.Limitation on printing of congressional recordSection 906 of title 44, United States Code, is amended to read as follows:
			
				906.Congressional Record: gratuitous copies; delivery
 (a)In generalThe Director of the Government Publishing Office shall furnish the Congressional Record to an entity named in subsection (b) during a session of Congress only—
 (1)after the entity makes a request to receive copies during that session; and (2)in accordance with the limitations described in subsection (b).
 (b)Limitations on copiesAfter an entity makes a request under subsection (a)(1), the Director of the Government Publishing Office shall provide copies of the Congressional Record to the entity as follows:
 (1)Of the bound edition— (A)to the Senate Service Department, not more than 5 copies for the Vice President and each Senator;
 (B)to the Secretary and Sergeant at Arms of the Senate, each, not more than 2 copies; (C)to the Joint Committee on Printing, not more than 100 hundred copies;
 (D)to the House of Representatives Publications Distribution Service, not more than 3 copies for each Representative, including each Delegate and Resident Commissioner to the Congress; and
 (E)to the Clerk and the Sergeant at Arms of the House of Representatives, each, not more than 2 copies.
 (2)Of the daily edition— (A)to the Vice President, not more than 100 hundred copies;
 (B)to each Senator, not more than 50 copies (which may be transferred only to public agencies and institutions);
 (C)to the Secretary and Sergeant at Arms of the Senate, each, not more than 25 copies; (D)to the Secretary, for official use, not more than 35 copies;
 (E)to the Sergeant at Arms for use on the floor of the Senate, not more than 50 copies; (F)to each Member of the House of Representatives, including each Delegate and Resident Commissioner to the Congress, not more than 34 copies (which may be transferred only to public agencies and institutions);
 (G)to the Clerk and the Sergeant at Arms of the House of Representatives, each, not more than 25 copies;
 (H)to the Clerk, for official use, not more than 50 copies, and to the Clerk for use on the floor of the House of Representatives, not more than 75 copies; and
 (I)to the Vice President and each Senator, Representative, and Resident Commissioner in Congress (and not transferable), not more than 3 copies of which 1 may be delivered at his or her residence, 1 at his or her office, and 1 at the Capitol.
 (3)In unstitched form, and held in reserve by the Director of the Government Publishing Office, as many copies of the daily Record as may be required to supply a semimonthly edition, bound in paper cover together with each semimonthly index when it is issued, and then delivered promptly upon request as follows:
 (A)To each committee and commission of Congress, not more than 1 daily and 1 semimonthly copy. (B)To each joint committee and joint commission in Congress, as may be designated by the Joint Committee on Printing, not more than 2 copies of the daily, 1 semimonthly copy, and 1 bound copy.
 (C)To the Secretary and the Sergeant at Arms of the Senate, for office use, each, not more than 6 semimonthly copies.
 (D)To the Clerk and the Sergeant at Arms of the House, for office use, each, not more than 6 semimonthly copies.
 (E)To the Joint Committee on Printing, not more than 10 semimonthly copies. (F)To the Vice President and each Senator, Representative, and Resident Commissioner in Congress, not more than 1 semimonthly copy.
 (G)To the President of the United States, for the use of the Executive Office, not more than 10 copies of the daily, 2 semimonthly copies, and 1 bound copy.
 (H)To the Chief Justice of the United States and each of the Associate Justices of the Supreme Court of the United States, not more than 1 copy of the daily.
 (I)To the offices of the marshal and clerk of the Supreme Court of the United States, each, not more than 2 copies of the daily and 1 semimonthly copy.
 (J)To each United States circuit and district judge, and to the chief judge and each associate judge of the United States Court of Federal Claims, the United States Court of International Trade, the Tax Court of the United States, the United States Court of Appeals for Veterans Claims, and the United States Court of Appeals for the Armed Forces, upon request to a member of Congress and notification by the Member to the Director of the Government Publishing Office, not more than 1 copy of the daily, in addition to those authorized to be furnished to Members of Congress under the preceding provisions of this section.
 (K)To the offices of the Vice President and the Speaker of the House of Representatives, each, not more than 6 copies of the daily and 1 semimonthly copy.
 (L)To the Sergeant at Arms, the Chaplain, the Postmaster, the superintendent and the foreman of the Senate Service Department and of the House of Representatives Publications Distribution Service, respectively; and to the Secretaries to the Majority and the Minority of the Senate, each, not more than 1 copy of the daily.
 (M)To the office of the Parliamentarian of the House of Representatives, not more than 6 copies of the daily, 1 semimonthly copy, and 2 bound copies.
 (N)To the offices of the Official Reporters of Debates of the Senate and House of Representatives, respectively, each, not more than 15 copies of the daily, 1 semimonthly copy, and 3 bound copies.
 (O)To the office of the stenographers to committees of the House of Representatives, not more than 4 copies of the daily and 1 semimonthly copy.
 (P)To the office of the Congressional Record Index, not more than 10 copies of the daily and 2 semimonthly copies.
 (Q)To the offices of the superintendent of the Senate and House document rooms, each, not more than 3 copies of the daily, 1 semimonthly copy, and 1 bound copy.
 (R)To the offices of the superintendents of the Senate and House press galleries, each, not more than 2 copies of the daily, 1 semimonthly copy, and 1 bound copy.
 (S)To the offices of the Legislative Counsel of the Senate and House of Representatives, respectively, and the Architect of the Capitol, each, not more than 3 copies of the daily, 1 semimonthly copy, and 1 bound copy.
 (T)To the Library of Congress for official use in Washington, District of Columbia, and for international exchange, as provided by section 1718 and 1719 of this title, not more than 145 copies of the daily, 5 semimonthly copies, and 150 bound copies.
 (U)To the library of the Senate, not more than 3 copies of the daily, 2 semimonthly copies, and 15 bound copies.
 (V)To the library of the House of Representatives, not more than 5 copies of the daily, 2 semimonthly copies, and 28 bound copies, of which 8 copies may be bound in the style and manner approved by the Joint Committee on Printing.
 (W)To the library of the Supreme Court of the United States, not more than 2 copies of the daily, 2 semi-monthly copies, and 5 bound copies.
 (X)To the library of each United States Court of Appeals, each United States District Court, the United States Court of Federal Claims, the United States Court of International Trade, the United States Tax Court, the United States Court of Appeals for Veterans Claims, and the United States Court of Appeals for the Armed Forces, upon request to the Director of the Government Publishing Office, not more than 1 copy of the daily, 1 semimonthly copy, and 1 bound copy.
 (Y)To the Director of the Government Publishing Office for official use, not more than 75 copies of the daily, 10 semimonthly copies, and 2 bound copies.
 (Z)To the Director of the Botanic Garden, not more than 2 copies of the daily and 1 semimonthly copy. (AA)To the Archivist of the United States, not more than 5 copies of the daily, 2 semimonthly copies, and 2 bound copies.
 (BB)To the library of each executive department, independent office, and establishment of the Government in the District of Columbia, except those designated as depository libraries, and to the libraries of the municipal government of the District of Columbia, the Naval Observatory, and the Smithsonian Institution, each, not more than 2 copies of the daily, 1 semimonthly copy, and 1 bound copy.
 (CC)To the offices of the Governors of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana Islands each, not more than 5 copies in both daily and bound form.
 (DD)To each ex-President and ex-Vice President of the United States, not more than 1 copy of the daily. (EE)To each former Senator, Representative, and Commissioner from Puerto Rico, upon request to the Director of the Government Publishing Office, not more than 1 copy of the daily.
 (FF)To the Governor of each State, not more than 1 copy in both daily and bound form. (GG)To each separate establishment of the Armed Forces Retirement Home, to each of the National Homes for Disabled Volunteer Soldiers, and to each of the State soldiers' homes, not more than 1 copy of the daily.
 (HH)To the Department of State, not more than 150 copies of the daily, for distribution to each United States embassy and legation abroad, and to the principal consular offices in the discretion of the Secretary of State.
 (II)To each foreign legation in Washington whose government extends a like courtesy to our embassies and legations abroad, not more than 1 copy of the daily, to be furnished upon requisition of and sent through the Secretary of State.
 (JJ)To each newspaper correspondent whose name appears in the Congressional Directory, and who makes application, for his or her personal use and that of the papers he or she represents, not more than 1 copy of the daily and 1 copy of the bound, the same to be sent to the office address of the member of the press or elsewhere as he or she directs, and not more than 4 copies in all may be furnished to members of the same press bureau.
 (c)Daily editionCopies of the daily edition, unless otherwise directed by the Joint Committee on Printing, shall be supplied and delivered promptly on the day after the actual day's proceedings as originally published. Each order for the daily Record shall begin with the current issue, if previous issues of the same session are not available. The apportionment specified for daily copies may not be transferred for the bound form.
 (d)Depository librariesThe Director of the Government Publishing Office shall furnish to the Superintendent of Documents as many daily and bound copies of the Congressional Record as may be required for distribution to depository libraries..
 3.Opt-in to receive House calendarsThe Clerk of the House of Representatives shall not provide printed copies of the calendars of the House to any office of the House unless requested by such office.
 4.Effective dateThis Act, and the amendment made by this Act, shall take effect on the date that is 60 days after the date of enactment of this Act.
		